Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 2 November 2021.  In virtue of this communication, claims 1-8 are currently presented in the instant application.  Presently, claim 1 have been amended, and claim 8 have been newly added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of the agreed upon amendment to the claim as shown in the claim amendment below and the attached interview summary.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 11/19/2021.

The application has been amended as follows: 
A lens driving device, comprising: 
a base; 
a lens holder capable of holding a lens body; 
a movable support; 
a leaf spring that is disposed on the movable support and supports the lens holder such that the lens holder is movable along an optical axis of the lens body; 
a suspension wire that rises from the base along the optical axis and supports the movable support such that the movable support is movable in a direction intersecting the optical axis; and 
a drive mechanism that moves the movable support in the direction intersecting the optical axis, wherein
the leaf spring includes 
	a spring body fixed to the movable support, 

	a first beam and a second beam that are disposed between the spring body and the wire fixing part and torsionally deformable, the spring body, the wire fixing part, the first beam, and the second beam being formed as a monolithic component; 
each of the first beam and the second beam includes a base part connected to the spring body, an end part connected to the wire fixing part, and a bent part that is disposed between the base part and the end part and connects the base part to the end part; two first virtual lines, 
each of which passes through a center of the base part of one of the first beam and the second beam, intersect with each other at a first position away from the spring body; and 
two second virtual lines, each of which passes through a center of the end part of one of the first beam and the second beam, intersect with each other at a second position away from the spring body, 

	wherein a first angle between the first virtual lines differs from a second angle between the second virtual lines, and each of the first angle and the second angle is more than 0 degree and less than 180 degrees.

Claim 8:
Cancelled

Allowable Subject Matter
Claims 1-7 are allowed.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
11/19/2021